         Case 1:17-cr-00471-AT Document 35 Filed 12/02/20 Page 1 of 3



UNITED STATES DISTRICT COURT
                                                                        12/2/2020
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - x
                               :
 UNITED STATES OF AMERICA      :                         AMENDED ORDER OF
                               :                            RESTITUTION
           - v. -              :
                               :                          17 Cr. 471 (AT)
 ROCCO FAZZOLARI,              :
                               :
                  Defendant.   :
                               :
 - - - - - - - - - - - - - - - x


     Upon the application of the United States of America, by its

attorney, Audrey Strauss, Acting United States Attorney for the

Southern District of New York, Michael D. Neff, Assistant United

States    Attorney,    of   counsel;    the    Presentence    Report;       the

conviction of ROCCO FAZZOLARI, the defendant, on Counts One, Three,

and Four of the above Information; and all other proceedings in

this case, it is hereby ORDERED that:

     1. Amount of Restitution.         ROCCO FAZZOLARI, the defendant,

shall pay restitution in the total amount of $1,288,810.75, to be

paid to the victims of the offenses charged in Counts One, Three,

and Four.    The names, addresses, and specific amounts owed to each

victim are set forth in the Schedule of Victims attached hereto.

Upon advice of a change of address, the Clerk of the Court is

authorized to send payments to the new address without further

order of this Court.
          Case 1:17-cr-00471-AT Document 35 Filed 12/02/20 Page 2 of 3



     2.     Scope   of   Liability.     The    defendant’s    liability      for

restitution shall continue unabated until the full amount of

restitution ordered herein has been paid.

     3.      Joint and Several Liability. The defendant’s restitution

obligation is joint and several as to only the following:

     a.      $1,031,795.75 due to the United Health and Welfare Plan;

     b.      $162,748.25    due   to   the    Fidelity   Deposit   Company   of

             Maryland;

                    Specifically, the defendant and Lee Jarmolowsky

                    (see 16 Cr. 630 (LGS)) are jointly and severally

                    responsible for the amounts in ¶ 3(a) and ¶ 3(b).


     c.      $9,592.35 due to the Department of the Treasury (IRS).

                    Specifically, the defendant and Salvatore Armao

                    (see 18 Cr. 558 (VSB)) are jointly and severally

                    responsible for $9,592.35 due to the IRS.            As to

                    a subset of that amount -- specifically, $7,194.15

                    of the $9,592.35 -- their liability is also joint

                    and several with Karen Auer (see 18 Cr. 559 (VSB)).


Dated:       December 2, 2020
             New York, New York
Case 1:17-cr-00471-AT Document 35 Filed 12/02/20 Page 3 of 3
